Citation Nr: 1725134	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  13-19 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a headache disorder.

2.  Entitlement to service connection for a low back condition, to include as secondary to service-connected left knee patellofemoral pain syndrome.

3.  Entitlement to service connection for a left hip condition, to include as due to undiagnosed illness and also to include as secondary to service-connected left knee patellofemoral pain syndrome.

4.  Entitlement to service connection for a right hip condition, to include as due to undiagnosed illness and also to include as secondary to service-connected left knee patellofemoral pain syndrome.

5.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as due to undiagnosed illness.

6.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as due to undiagnosed illness.

7.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as due to undiagnosed illness.

8.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from May 2002 to September 2002, and from May 2004 to November 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2010 and April 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In September 2015, the Board remanded these matters for additional development.

The issues of entitlement to service connection for peripheral neuropathy of each extremity, a low back disability to include as secondary to service-connected left knee patellofemoral pain syndrome, a left hip disability to include as secondary to service-connected left knee patellofemoral pain syndrome, and a right hip disability to include as secondary to service-connected left knee patellofemoral pain syndrome a are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence weighs against a finding that the Veteran is currently diagnosed with a headache disorder that is related to service.


CONCLUSION OF LAW

The criteria for service connection for a headache disorder, claimed as chronic migraines, are not met.  38 U.S.C.S. §§ 1101, 1110, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.S. § 1110; 38 C.F.R. § 3.303. Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Following a careful review of the record, the Board finds that service connection for a headache disability is not warranted, as the competent and credible evidence of record does not establish a current headache disability.

During a September 2015 VA examination for headaches, the Veteran stated that "she does not suffer from headaches" and was "not sure how the claim for headaches was filed for her."  She again stated that she "does not suffer from migraines...does not wake up with headaches," and that "it is rare for her to get headaches."  She reported that one would only occur if she is very stressed.  The examiner found that no diagnosis was warranted. 

In this regard, the Board observes that the Veteran's February 2011 claim for service connection for "chronic migraine headaches" was filed and signed by the Veteran's service representative and not by the Veteran herself.  Nevertheless, during a July 2011 VA examination, the Veteran did report a "history of headaches since the last several years," though she was "not sure about migraines."  The exact date of the onset of headaches was not known or clear.  They were described as mild to moderate in severity, usually located on the bifrontal region, and associated with photophobia and phonophobia, though not nausea or vomiting.  She denied a history of head trauma in service.   The examiner diagnosed migraine and tension headaches and offered no opinion on etiology.

Despite the July 2011 VA examination report, the Board finds that the Veteran does not have a headache disability, as the Board finds that the September 2015 VA examination and the Veteran's statements made therein to be the most credible and probative.  In this regard, the Veteran had nothing to gain by denying headaches during the September 2015 VA examination.  

On the other hand, the Veteran had everything to gain by claiming headaches during the July 2011 VA examination pursuant to which a headache disability was diagnosed.  Furthermore, that diagnosis was based solely on the Veteran's subjective reports, as the claims file was not reviewed by the July 2011 VA examiner, and the Board finds that the Veteran's subjective reports made during that examination are inconsistent with the rest of the evidence of record.  Specifically, the Board finds the Veteran's July 2011 reports of recurring headaches to be inconsistent with her routine denials of headaches on review of systems during VA treatment, including in April 2006, July 2009, November 2010, February 2012, March 2012, and May 2015.  Indeed, there is no treatment or complaint or diagnosis of a chronic headache disability in the VA treatment records, or elsewhere in the record during the appeal period aside from the July 2011 VA examination report.  Similarly, on a February 2007 post-deployment questionnaire, in responding to any current health concerns or conditions felt to be related to deployment, the Veteran checked various boxes but significantly did not check the associated box for headaches.

Also probative are the Veteran's reports during a November 2010 comprehensive clinical evaluation for purposes of the War Related Illness and Injury Center, in which she detailed her medical history, including as it relates to her past deployment and periods of service.  Although at that time she reported various medical conditions, she did not report any current or history of headaches.  In fact, she affirmatively denied headaches when discussing exposures in service, as it was noted that "[s]he denies headaches but often had a stuffy nose."  She did also report a shooting cold-induced ear pain that traveled up into the head, but did not report headaches.  Given the purpose and comprehensiveness of the evaluation, and its occurrence prior to the Veteran's filing a claim for benefits for headaches, the Board finds the Veteran's report at that time both credible and probative.  

In sum, the only diagnosis of a headache disability of record was made by the July 2011 VA examiner and was based solely on the Veteran's lay statements during that examination, which are not supported by or consistent with the other evidence of record and therefore, deemed not credible.  As such, the diagnoses based on that lay history have no probative value.  See Coburn v. Nicholson, 19 Vet. App. 427, 432   (2006) (holding that reliance on a veteran's statement renders a medical report incredible only if the Board rejects the statements of the Veteran); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that "an opinion based upon an inaccurate factual premise has no probative value").  Thus, a current headache disability has not been established during the claim period and service connection is not warranted.  See generally, McClain v. Nicholson, 21 Vet. App. 319 (2007); Degmetich v. Brown, 8 Vet. App. 208 (1995) (compensation may only be awarded to an applicant who has a disability existing on the date of the application, and not for a past disability); Brammer v. Derwinski, 3 Vet. App. 223   (1992) (in the absence of proof of the claimed disability, there can be no valid claim).  

Moreover, even if for argument's sake a headache disability was conceded, there is no competent and credible evidence linking such a disability to service.  The Veteran has consistently denied any sort of head trauma in service, including during VA treatment in November 2010 and the July 2011 VA examination.  No VA examiner has found or suggested any association between any claimed headache disability and service, and the Veteran has not otherwise provided details of how any current claimed headache disability is related to service.  Furthermore, her own statements do not place an onset of headaches in service.  On the contrary, during the July 2011 VA examination, she was unsure of the onset date of her claimed headaches, and any assertions that she has had headaches since service are belied by her consistent denials of headaches during post-service VA treatment.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).

Thus, the appeal must be denied; there is no doubt to be resolved.  38 U.S.C.S. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 49 (1990).


ORDER

Service connection for a headache disability is denied.



REMAND

The Board finds that remand of the Veteran's low back, bilateral hip, and peripheral neuropathy claims is necessary for further development.

In this regard, while the Veteran underwent a VA examination with a nerve conduction study in January 2016, pursuant to which an examiner opined that the Veteran does not have peripheral neuropathy, the Board observes that electromyography testing was not performed due to time restraint and a lack of radicular complaints.  Additionally, while neurologic examination on the day of the examination was normal, including sensory, the Board notes that on the day following the NCS, the Veteran exhibited some decreased sensation to light touch on the upper and lower left extremities.  However, those findings were not addressed by the January 2016 examiner in an April 2016 addendum.  Thus, a new examination is necessary, to include EMG testing or, if deemed not appropriate, an explanation as to why EMG testing is not warranted.  The Board also notes that the Veteran has contended that her neurologic complaints in the left lower extremity may represent manifestations of her already service-connected left knee and left foot disabilities.  No examiner has addressed those contentions yet and they should be addressed on remand.

Turning to the Veteran's right and left hip claims, the Veteran was afforded a VA examination in September 2015, as a result of which the VA examiner determined in October 2015 that there is no specific diagnosis of a hip condition.  The examiner stated that hip problems had not been documented in the Veteran's visits with physical medicine and rehabilitation.  Similarly, in a July 2016 VA examination report, a VA examiner found that based on the accumulated medical history and examinations, "there is no diagnosed disability of the left or right hip[]."  However, the Board notes that the Veteran was diagnosed with bilateral trochanteric/hip bursitis in March 2008, and that diagnosis has not been addressed by any examiner and contradicts the prior VA examiners'' conclusions.  Additionally, the July 2016 VA examiner, in responding to the presence or absence of objective indicators of a hip disability, stated that there are "no objective indicators of pain."  However, that response does not address whether other evidence of record, including objective evidence of reduced range of motion on examination in September 2015, and a notation of slightly swollen hips in December 2014, are objective indicators of a hip disability.  Thus, remand is necessary for an examination and opinion that address the prior diagnosis and objective findings of record.

Next, concerning the low back, no opinion has yet been obtained that specifically addresses aggravation.  Although a July 2016 opinion provides a detailed explanation of how disability of a joint impacts other joints in finding that the Veteran's low back disability is not "proximately due" to the Veteran's service-connected left knee disability, the examiner did not expressly address aggravation.  Therefore remand is necessary for an addendum opinion.  

Finally, there appear to be outstanding relevant records.  The Board first notes that a February 2010 statement from a private provider documents numerous treatments of the Veteran for the low back from October 2009 for February 2010.  However, records from that treatment have not been associated with the record.  Additionally, during VA treatment in September 2009 and August 2011, the Veteran reported that she was still participating in drills with her unit.  However, the currently-associated service treatment and personnel records do include that records from that reserve service.  

Therefore, on remand, the AOJ should attempt to obtain all records from the Veteran's reserve service, any outstanding private treatment records, including records from Perfect Body Health System, as well as updated VA treatment records. 38 U.S.C.S. § 5103A (c) (LexisNexis 2017); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Request through official sources the Veteran's complete service personnel and medical records, to include Reserve or National Guard service records.

All records and/or responses received should be associated with the claims file.  If the records are not available, the claims file should be annotated to reflect such and the Veteran and her representative notified of such.

2.  Obtain VA treatment records dating from May 2016 to the present.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and her representative notified of such.

3.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated her for the disabilities on appeal.  After securing the necessary releases, request any relevant records identified that are not duplicates of those already contained in the claims file, to include requesting actual treatment records (and not just a summary of treatment) from Sir Abdullah Smith-Ford, N.D., L.M.T., M.S., and Perfect Body Health System.  If any requested records cannot be obtained, the Veteran and her representative should be notified of such.

4.  Then, schedule the Veteran for an examination to address her lumbar spine and bilateral hip disabilities.  The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted and the results reported, to include diagnostic imaging if deemed appropriate.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

a.  Based upon the examination results and review of the record, the examiner should identify the presence of any lumbar spine and hip disabilities present during the course of the claim.  If none are present at the time of the examination, the examiner should report whether any have been present during the pendency of the claim (since August 2009).  

As it pertains to the hips, the examiner should specifically comment on the diagnosis of trochanteric bursitis in March 2008, as well as the objective findings of limitation of range of motion and swelling noted in the record.

b.  For any diagnosed lumbar spine and hip disabilities, state whether it is at least as likely as not (50 percent probability or greater) that the condition is causally related to or had its clinical onset in service.  Please explain why or why not.  

In rendering this opinion, the examiner is invited to comment on the significance, if any, of the Veteran's reports of low back pain on November 2005 and February 2007 post-deployment questionnaires.  

c.  If not directly related to service, state whether it is at least as likely as not (50 percent probability or greater) that any lumbar spine or hip condition was caused by or is permanently aggravated beyond the natural progression of such disorder by a service-connected disability, to include a left knee or left foot disability, or, if appropriate, any additional low back or hip disability granted pursuant to this remand.  Please explain why or why not.  

d.  If there is no diagnosed disability to which the Veteran's hip complaints can be attributed, the examiner should state whether there are objective signs and symptoms of her hip complaints.  The examiner should indicate whether such represent an undiagnosed illness related to the Veteran's service in the Persian Gulf.  

In rendering this opinion, the examiner should comment on the objective findings of reduced range of hip motion during the September 2015 VA examination, and the December 2014 observation of slight swelling in the hips.

A rationale for any opinions expressed should be set forth. If the examiner cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

5.  Schedule the Veteran for a nerve examination.  The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted and the results reported, to include EMG testing.  If EMG testing is deemed not appropriate, the examiner should specifically state why such testing is not necessary.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

a.  Based upon the examination results and review of the record, the examiner should identify the presence of any neuropathy or neurologic disabilities of left and right upper and lower extremities present during the course of the claim.  If none are present at the time of the examination, the examiner should report whether any have been present during the pendency of the claim (February 2011).

b. If any neuropathic or neurologic conditions of any extremity are present, state whether it is at least as likely as not (50 percent probability or greater) that the condition is causally related to or had its clinical onset in service.  Please explain why or why not.  

In rendering this opinion, the examiner is invited to comment on the significance, if any, of the Veteran's November 2005 report on a post-deployment questionnaire of numbness or tingling in the hands or feet.

c.  If there is no diagnosed disability that the Veteran's neuropathic or neurologic complaints can be attributed to, the examiner should state whether there are objective signs and symptoms of her numbness and tingling in the extremities (upper and lower).  The examiner should indicate whether such represent an undiagnosed illness related to the Veteran's service in the Persian Gulf. 

In providing the foregoing, the examiner should specifically address the objective findings of decreased sensation to light touch in the record, including of the left upper and lower extremities noted during the January 2016 EMG/NCS testing.

A rationale for any opinions expressed should be set forth.  If the examiner cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

6.  After completing the requested actions and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).




______________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


